FILED
                            NOT FOR PUBLICATION                               FEB 23 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10193

               Plaintiff - Appellee,              D.C. No. 4:09-cr-01675-CKJ

  v.
                                                  MEMORANDUM *
FRANCISCO MEZA-GUTIERREZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Francisco Meza-Gutierrez appeals from the 32-month sentence imposed

following his guilty-plea conviction for re-entry after deportation, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Meza-Gutierrez contends that he was entitled to an additional one-level

adjustment for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1(b).

Contrary to his assertion, the government’s refusal to move for the additional one-

level reduction was justified because Meza-Gutierrez refused to waive his appellate

rights. See United States v. Johnson, 581 F.3d 994, 1006-07 (9th Cir. 2009);

United States v. Medina-Beltran, 542 F.3d 729, 731 (9th Cir. 2008) (per curiam).

      AFFIRMED.




                                          2                                    10-10193